United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2148
Issued: February 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2006 appellant filed a timely appeal of an August 9, 2006 decision of
the Office of Workers’ Compensation Programs finding that his request for reconsideration was
untimely and failed to show clear evidence of error. The most recent decision on the merits of
the claim was dated December 31, 2002. Pursuant to 20 C.F.R. § 501.3(d)(2), the Board’s
jurisdiction is limited to final decisions of the Office issued within one year of the filing of the
appeal. The Board does not have jurisdiction over the merits of the claim on this appeal.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request for reconsideration was untimely
filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On July 16, 1999 appellant filed a traumatic injury claim (Form CA-1), alleging that on
May 20, 1999 he sustained a back injury while lifting trays of mail. By decision dated

January 27, 2000, the Office denied the claim on the grounds that he had not established that the
employment incident occurred as alleged or submitted probative medical evidence. The Office
noted that appellant failed to notify his supervisor on or about May 20, 1999 of a work-related
injury and initially reported on an employing establishment form that his injury was not
employment related.
Appellant requested reconsideration of his claim which was denied by merit decision
dated July 1, 2000. The Office also denied modification by merit decisions dated February 20
and December 31, 2002.
In a letter dated March 2, 2006, appellant requested reconsideration of his claim. He
argued that he did timely report a work-related injury and his version of the alleged incident
should be accepted as factual. Appellant alleged that he was forced to continue working despite
his injury and was not provided with the appropriate claim forms. He argued that he submitted
sufficient medical evidence to meet his burden of proof. Appellant submitted a September 25,
2005 report from Dr. Ahmed Elemam, a physiatrist, who diagnosed chronic low back pain due to
disc herniation, lumbar radiculopathy and myofascitis. He concluded that appellant had a partial
and permanent disability. Appellant also submitted a December 23, 2005 report from
Dr. David Green, a chiropractor, who diagnosed a lumbar subluxation based on a June 29, 2005
magnetic resonance imaging (MRI) scan. Dr. Green opined that the May 20, 1999 accident
caused a permanent lumbar condition that interfered with appellant’s ability to perform daily
activities and duties.
By decision dated August 9, 2006, the Office determined that appellant’s application for
reconsideration was untimely. The Office found that the evidence submitted did not establish
clear evidence of error by the Office and did not warrant reopening the case for merit review.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through regulation, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).4 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
1

5 U.S.C. § 8128(a).

2

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
4

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office or (3) constituting relevant and pertinent evidence not
previously considered by the Office; see 20 C.F.R. § 10.606(b).

2

review is filed within one year of the date of that decision.5 The Board has found that the
imposition of this one-year limitation does not constitute an abuse of the discretionary authority
granted the Office under 5 U.S.C. § 8128(a).6
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.7 In accordance with this holding the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.9 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.14 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.15

5

20 C.F.R. § 10.607(a).

6

See Leon D. Faidley, Jr., supra note 2.

7

Leonard E. Redway, 28 ECAB 242 (1977).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

9

See Dean D. Beets, 43 ECAB 1153 (1992).

10

See Leona N. Travis, 43 ECAB 227 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964 (1990).

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Leon D. Faidley, Jr., supra note 2.

15

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

ANALYSIS
The last merit decision in this case was dated December 31, 2002. Appellant submitted
an application for reconsideration dated March 2, 2006. Since the application for reconsideration
was filed more than one year after the last merit decision, it is untimely pursuant to 20 C.F.R.
§ 10.607(a).
The underlying claim for compensation was denied on the grounds that appellant had not
established either requirement for fact of injury: (1) an employment incident occurred at the
time, place and in the manner alleged; and (2) medical evidence on causal relationship between a
diagnosed injury and the employment incident.16 On reconsideration appellant alleges that the
evidence is sufficient to establish an employment incident as alleged on May 20, 1999. The
Office, however, had considered the contemporaneous evidence and found there were
inconsistencies that cast doubt as to whether the incident occurred as alleged.17 This included a
review of employing establishment forms completed by appellant and statements from
supervisors. Appellant alleged that he timely notified his supervisor and the Office should
accept the incident as alleged, but he did not submit probative evidence establishing clear
evidence of error in the finding that the incident did not occur at the time, place and in the
manner alleged. As noted above, it is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion. The evidence must prima facie shift the
weight of the evidence in favor of the claimant. Appellant did not show clear evidence of error
in the Office’s finding as to the occurrence of an employment incident on May 20, 1999.
Since appellant did not show clear evidence of error with respect to the employment
incident, he did not show clear evidence of error in the denial of the claim. The medical
evidence, therefore, will not be addressed at this time.
CONCLUSION
The Office properly determined that appellant’s application for reconsideration was
untimely and failed to show clear evidence of error.

16

See, e.g., Caroline Thomas, 51 ECAB 451 (2000).

17

It is well established that a claimant cannot establish fact of injury if there are inconsistencies that cast doubt as
to whether the incident occurred as alleged. Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino,
43 ECAB 988 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 9, 2006 is affirmed.
Issued: February 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

